Case 2:21-cv-00678-JS-AYS Document 25 Filed 03/10/21 Page 1 of 1 PageID #: 102




                               United States District Court
                              Eastern District of New York



                                      NOTICE OF
                                    RELATED CASE




                        The Civil Cover Sheet filed in civil action

                                   21cv1269(FB)(AYS)

                indicated that this case is related to the following case(s):

                                   21cv0678(JS)(AYS)
